Citation Nr: 0513735	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from October 1975 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for a mental condition.

This claim was remanded for further development in August 
2003.  That development was accomplished, and the file has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with delusional 
disorder.  Delusional disorder is classified by VA as a 
psychosis, and as such is a chronic disease.

2.  Competent medical opinion states that the delusional 
disorder became manifest during appellant's military service, 
but it was not diagnosed at that time because the situation 
was not well understood.

3.  In service clinical findings are reported to likely be 
the early symptoms of the currently diagnosed delusional 
disorder.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
delusional disorder was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  That was done in this case.  
Also, the provisions of the VCAA were followed during the 
subsequent appeals process.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  Even if there was any 
error, there is no need for further development or notice in 
view of the complete grant of the benefit requested.

II.  Factual Background

The Board is not required to discuss all evidence, when the 
Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  Accordingly, in 
the discussion that follows the Board will not refer to those 
documents that are cumulative and redundant of evidence 
already on file. 

Appellant's service medical records are on file.  Appellant's 
enlistment physical examination in July 1975 made no mention 
of a mental or psychiatric abnormality at the time of 
enlistment.  In September 1976, appellant had a rhinoplasty 
operation to correct a congenital deviated septum.  In 
January 1977, appellant requested to go to the Mental Health 
Clinic because he reported hearing voices; at the Mental 
Hygiene Clinic appellant reportedly stated that he wanted to 
get out of the Army due to job dissatisfaction, and he was 
apparently returned to his unit without follow-up.  There is 
some indication he was given medication.  Appellant's 
separation physical examination in January 1977 did not list 
any mental or psychiatric abnormality. 

Records from appellant's unit in Hawaii show that appellant 
was counseled for substandard performance (missing 
formations, out of uniform, etc.) on twelve occasions within 
six months, and received nonjudicial punishment on three of 
those occasions.  The file also contains copies of statements 
by appellant's company commander, platoon leader, platoon 
sergeant, and section leader, all of whom recommended that 
appellant be discharged from service due to lack of 
motivation and inability or unwillingness to perform his 
duties.  There is no mention of substance abuse or observed 
mental problems.  This was after he had reportedly completed 
basic training successfully.

In April 2000, appellant submitted a claim for service 
connection for alcohol and drug addiction, reportedly 
beginning in service in 1976.  RO issued a rating decision in 
September 2000 denying service connection for drug and 
alcohol abuse and addiction, those conditions being 
attributed to personal misconduct.

In January 2001, appellant filed a claim for service 
connection for schizophrenia; appellant asserted that the 
schizophrenia began in service (manifested by hearing voices 
and feelings of paranoia) and that his continuing substance 
abuse was a form of self-medication for the symptoms of 
schizophrenia. 

The file contains a letter from Dr. B.M.W., a private 
osteopath, dated April 2001.  The letter asserts that Dr. 
B.M.W. had treated appellant for symptoms of schizophrenia in 
1984.  Dr. B.M.W. prescribed medication, but appellant 
developed an adverse reaction to the medication and did not 
continue treatment.

During the period February through June 2001, appellant 
submitted a number of statements to VA asserting that his 
psychiatric symptoms became manifest during his military 
service and that those symptoms caused the pattern of 
misconduct that led to his discharge.  The letters also 
assert that appellant attempted suicide a number of times 
after discharge, that he had undergone multiple 
incarcerations after discharge, and that his condition 
rendered him unable to maintain gainful employment.

The file contains a psychiatric treatment plan by State 
Correctional Institution (SCI) Albion, noting the following 
diagnoses: (1) antisocial, (2) personality disorder, and (3) 
psychotic disorder.

RO issued a rating decision in August 2001 denying service 
connection for a mental condition, based on a determination 
that the file showed no actual diagnosis of any psychiatric 
illness during service, and no evidence of a confirmed 
psychosis present to a compensable degree within the first 
year after discharge.

Appellant submitted a Notice of Disagreement (NOD) in 
September 2001 and a VA Form 9 in December 2001, both of 
which assert that appellant currently suffers from 
schizophrenia that had its origins during military service.  
Appellant also submitted a number of other letters and 
statements between April 2002 and February 2003 essentially 
making the same argument.  

In February 2003, appellant submitted an "affidavit in 
support of claim" arguing that his mental condition may be 
related to the trauma caused by his in-service rhinoplasty 
operation.

Appellant had a VA psychiatric examination in March 2004.  
The examiner noted that appellant was discharged from service 
as unsuitable and had been in prison for most of his adult 
life.  The examiner stated that appellant's case is 
exceptional and would be complicated for raters; the 
examiner's report would be based on an interview with 
appellant, a telephone interview with appellant's parents and 
sister, and review of the C-file.

The examiner noted that appellant focused on auditory 
hallucinations not typical of schizophrenia; the 
hallucinations had been absent for some time prior to the 
examination but suspiciousness and defensiveness persisted.  
Appellant reported that he talked to an Army psychiatrist 
because he was experiencing auditory hallucinations, and that 
he used drugs as a means of coping with those hallucinations 
(in an aside, the examiner stated that there is a legitimate 
question whether the drug use fomented those hallucinations).  
Appellant reported having made eight suicide attempts, 
although only three of those attempts were documented.  The 
examiner noted appellant's behavior during the interview was 
essentially normal (good eye contact, normal affect, and no 
bizarre irrationality).

The examiner's diagnosis was as follows.  AXIS I: delusional 
disorder, with possible social phobia blended in; mild 
obsessive-compulsive disorder; history of substance abuse.  
AXIS II: antisocial, schizoid, and paranoid traits or 
personality disorder.  AXIS III: history of nasal surgery at 
age 18 because of fracture.  AXIS IV: incarceration until 
2007.  AXIS V (Global Assessment of Functioning): 28.

The examiner noted that service medical records show that 
appellant reported hearing voices in January 1977; the 
examiner concluded that the hallucinations were certainly 
present during military service, and the nonbizarre delusions 
were probably also present during military service.  At the 
time of appellant's discharge there may have been a question 
of substance-induced psychosis, but since the psychosis still 
persisted despite appellant's current sobriety the examiner 
concluded that the psychosis existed prior to much or all of 
the substance abuse.  The examiner also stated that 
delusional disorder is a diagnosis often missed by examiners, 
and in 1977 it was not as well characterized as it is today.
 
In June 2004, RO obtained a copy of appellant's treatment 
file at SCI Rockview and SCI Albion.  A "Problem List" from 
SCI Albion shows "pervasive antisocial personality 
disorder" as a chronic problem.   A treatment note dated 
January 2001 shows that the examiner did not believe that 
appellant actually had schizophrenia, but rather was a 
manipulative person whose reported hallucinations did not 
appear to be authentic.  A noted dated May 2001 recorded that 
the examiner found it suspicious that appellant was trying so 
hard to prove that he was schizophrenic, and the examiner 
also stated that appellant's presentation appeared rehearsed; 
the examiner's impression on that occasion was 
"malingering" and antisocial personality disorder (ASPD).  
However, a treatment note dated June 2001 stated that 
appellant may be exhibiting bona fide psychosis, based on 
reported continued auditory hallucinations, and on this 
occasion the examiner's impression was "psychosis not 
otherwise specified" and ASPD.  
  

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
for a particular disability, there must be: medical evidence 
of a current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Appellant has been competently diagnosed with delusional 
disorder, which in the VA rating table is ranked with 
"schizophrenia and other psychotic disorders."  38 C.F.R. 
§ 4.130, Diagnostic Code 9208 (2004).  When chronic disease 
is shown in service or within the presumptive period, 
subsequent manifestations of the same chronic disease at a 
later date, however, remote, are entitled to service 
connection, unless clearly attributable to intercurrent 
causes.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or during the presumptive 
period) is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

In this case, the VA medical examiner has competently opined 
that appellant's delusional disorder apparently manifested 
itself in service.  The examiner also stated that delusional 
disorder was often missed by examiners, and that the 
condition was not as well characterized in 1977 as it is 
today, which reasonably accounts for the failure to diagnose 
the condition during appellant's military service.  That 
being the case, the Board finds that the VA medical examiner 
has presented medical evidence that appellant is entitled to 
service connection for delusional disorder as a chronic 
condition.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence is at least in equipoise, and the benefit-of-the-
doubt rule applies.  Resolving reasonable doubt in the 
appellant's favor, service connection for a delusional 
disorder is granted.


ORDER

With resolution of reasonable doubt, service connection for 
delusional disorder is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


